Case 8:17-bk-11664-TA       Doc 168 Filed 08/14/19 Entered 08/14/19 12:48:41             Desc
                              Main Document    Page 1 of 1


 1    Charles L. Murray III, Esq. SBN 195053 444 S.
      Flower St. Suite 2530
 2    Los Angeles, CA 90071
      Telephone: 213-627-5983
 3    Facsimile: 213-627-6051
      cmurray@cm3law.com
 4

 5    Attorney for Plaintiff Ji Young Kim, and G.F. Korea
 6

 7

 8                              UNITED STATES BANKRUPTCY COURT
 9                 CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
10

11    In re                                           Case No. 8:17-bk-11664 TA

12    HANNAH KIM                                      Chapter 7 Proceeding

13                              Debtor                NOTICE OF WITHDRAWAL OF PROOF OF
                                                      CLAIM NO. 3-2 FILED BY G.F. KOREA, INC.
14
                                                      [No hearing required – LBR 9013-1(o)]
15

16

17

18

19
20            Creditor G. F. Korea, Inc. hereby withdrawals Claim No. 3-2 filed on August 12, 2019 in
21   the above-captioned bankruptcy case.
22

23

24

25                 14 2019
     Dated: August ____,                      By:
                                                    CHARLES L. MURRAY III
26
                                                    Attorney for Creditor JI YOUNG KIM and G.F.
27                                                  KOREA, INC.

28
